In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Dabiri, J.), dated August 16, 1993, which, upon a fact-finding order of the same court, dated June 23, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated June 23, 1993.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
*659Viewing the evidence in the light most favorable to the petitioner, we find that it was legally insufficient to support the fact-finding determination (see, People v Contes, 60 NY2d 620). Specifically, no evidence was adduced that the appellant acted to gain sexual gratification (see, Penal Law § 130.65). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.